United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Hot Spring, SD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1063
Issued: November 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 18, 2017 appellant filed a timely appeal of an April 4, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits in this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left foot injury
causally related to the August 16, 2016 employment incident.
FACTUAL HISTORY
On August 19, 2016 appellant, then a 61-year-old temporary park guide, filed a traumatic
injury claim (Form CA-1) alleging that on August 16, 2016, while walking towards the visitor
center after a tour, something “snapped” in his left foot. The employing establishment advised
1

5 U.S.C. § 8101 et seq.

that appellant stopped work on August 19, 2016 and returned to work the next day. Appellant
had a temporary appointment from May 1 to September 5, 2016.
Appellant was treated by a nurse practitioner on August 16, 2016 for left foot pain. He
reported ending his tour of duty and walking from an elevator to the visitor center when he felt
something snap in his foot and felt pain. The nurse practitioner noted findings on examination of
redness and swelling over the second, third, and fourth metatarsals of the left foot. X-rays of the
left foot revealed no dislocation or acute fracture. The nurse practitioner diagnosed acute pain,
injury of the left foot, and placed appellant in a controlled ankle motion (CAM) walker boot. On
September 1, 2016 she treated appellant in follow up for a left foot injury. Appellant reported
consistently wearing the CAM-walker boot, but his pain did not improve. The nurse practitioner
noted that x-rays of the left foot revealed a fracture of the third metatarsal bone. She referred
appellant to a podiatrist.
The employing establishment issued appellant authorization for examination and/or
treatment (Form CA-16) on August 19, 2016. In an accompanying August 29, 2016 report,
Dr. Avery Sides, Board-certified in family medicine, indicated that appellant was walking and
something snapped in his left foot and he experienced acute left foot pain. A diagnosis of left
foot injury was provided and he was placed in a CAM-walker boot. Appellant was advised to
resume regular work with no prolonged standing or walking. Dr. Sides checked a box marked
“yes” indicating that the left foot injury was caused or aggravated by work.
Appellant also submitted two sets of left foot x-rays. The first set, dated August 16,
2016, revealed no abnormalities. However, an x-ray of the left foot dated September 1, 2016
revealed a transverse mildly-displaced second metatarsal fracture.
By letter dated September 22, 2016, OWCP advised appellant of the deficiencies in his
claim and afforded him the opportunity to submit additional factual and medical evidence. This
included providing a report from his attending physician, which contained a rationalized opinion
addressing how the August 16, 2016 incident caused or contributed to the claimed condition.
Appellant was treated for his left foot condition by Dr. Richard Raska, a podiatrist. On
September 16, 2016 he performed an open reduction and internal fixation of the left second
metatarsal and diagnosed a closed second metatarsal fracture displaced dorsally and proximally.
In a September 20, 2016 report, Dr. Raska noted that appellant was status post open reduction
and internal fixation of left second metatarsal and progressing well. He noted minimal edema,
resolved ecchymosis, and stable osteotomy sites. Dr. Raska diagnosed closed displaced fracture
of the second metatarsal bone of the left foot with routine healing. He noted an x-ray of the left
foot revealed displaced fracture of the second metatarsal bone. Dr. Raska recommended that
appellant remain in the CAM-walker boot and nonweight bearing.
On October 10, 2016 Dr. Michele Mulligan, a Board-certified family practitioner,
completed an attending physician’s report (Form CA-20). She noted that on August 16, 2016
appellant began having pain with ambulation and was diagnosed with a fracture with
displacement. Dr. Mulligan diagnosed stress fracture of the metatarsal. She noted that she was
not qualified to provide an opinion as to whether appellant’s injury was caused or aggravated by
an employment activity because she did not evaluate appellant as he was treated by a podiatrist.

2

Dr. Mulligan indicated that she only performed a physical for surgery and obtained the relevant
history.
In an attending physician’s report dated October 10, 2016, Dr. Christopher Robbins, a
Board-certified family practitioner and an associate of Dr. Sides, treated appellant for left foot
pain after an August 16, 2016 injury. He noted the first x-ray failed to reveal a fracture and that
appellant was placed in a boot and treated conservatively. Dr. Robbins diagnosed fracture of the
second metatarsal bone of the left foot. He noted with a checkmark “yes” on a form report that
appellant’s condition was caused or aggravated by an employment activity. Dr. Robbins
indicated that appellant had completed his work in South Dakota, was heading to his home
location, and that he was referred to a foot specialist there.
The employing establishment controverted the claim on October 25, 2016. It noted that
appellant was a temporary employee with the employing establishment and his appointment was
for the period May 1 to September 5, 2016. It was noted that appellant was requesting
compensation for dates outside his temporary appointment from September 6 to
October 22, 2016.2
In a decision dated October 26, 2016, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the medical condition was causally related to
the accepted work incident.3
On December 27, 2016 appellant requested reconsideration. With his request, he
submitted additional evidence. This included a September 8, 2016 report from Dr. Raska who
treated him for a closed fracture of metatarsal bone of the right foot.4 Appellant reported that on
August 16, 2016 he was walking at work and felt a pop in his foot and could not walk. He
sought treatment and was placed in a CAM-walker boot. Dr. Raska noted no focal motor or
sensory deficits in the bilateral legs, normal muscle mass, edema, and severe pain to palpation of
the metatarsal. He diagnosed displaced closed fracture of the second metatarsal of the left foot.
Dr. Raska recommended an open reduction and internal fixation of left second metatarsal which
was performed on September 16, 2016. On October 3 and 17, and November 21, 2016 he treated
appellant in follow up and reported routine healing. Dr. Raska diagnosed status post open
reduction and internal fixation of left second metatarsal and recommended appellant remain in
the CAM-walker boot and nonweight bearing.
On December 12, 2016 Dr. Raska diagnosed closed displaced fracture of the second
metatarsal bone of the left foot with routine healing. He noted that appellant reached maximum
medical improvement (MMI) and was released from his care. In an undated attending
physician’s report, Dr. Raska noted that on August 16, 2016 appellant felt a pop in his foot and
was diagnosed with second metatarsal closed fracture of the right foot.5 He noted with a
2

Appellant filed a claim for compensation (Form CA-7) on October 22, 2016 claiming wage-loss compensation
from September 6 to October 22, 2016.
3

On November 21, 2016 appellant requested a telephone hearing before an OWCP hearing representative. On
December 26, 2016 he withdrew the request for an oral hearing.
4

This appears to be a typographical error as the claimed injury is to the left foot.

5

This also appears to be a typographical error as the claimed injury is to the left foot.

3

checkmark “yes” that appellant’s condition was caused or aggravated by an employment activity
and indicated that he did a lot of walking on uneven ground. Dr. Raska noted performing
surgery and postoperative care. He advised that appellant was totally disabled from September 8
to December 15, 2016.
Appellant also submitted x-rays of the left foot dated August 16 and September 1, 2016,
reports from a nurse practitioner dated August 16 and September 1, 2016, and reports from
Dr. Raska dated September 16 and 20, 2016, all previously of record.
In a decision dated April 4, 2017, OWCP denied modification of its October 26, 2016
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
It is undisputed that on August 16, 2016, while working as a park guide, appellant was
walking towards the visitor center after a tour and felt a “snap” in his left foot. However, the
Board finds that he did not submit medical evidence sufficient to meet his burden of proof to
establish that this work incident caused or aggravated his diagnosed left foot condition.
6

Supra note 1.

7

Gary J. Watling, 52 ECAB 357 (2001).

8

T.H., 59 ECAB 388 (2008).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

In support of his claim appellant submitted a September 8, 2016 report from Dr. Raska.
He related that on August 16, 2016 appellant was walking at work and felt a pop in his foot and
could not walk. On September 16, 2016 appellant performed an open reduction and internal
fixation of left second metatarsal and diagnosed closed second metatarsal fracture displaced
dorsally and proximally. In reports dated September 20 to November 21, 2016, Dr. Raska noted
that appellant was progressing well postoperatively. He diagnosed closed displaced fracture of
the second metatarsal bone of the left foot with routine healing. Dr. Raska recommended that
appellant stay in the CAM-walker boot and remain nonweight bearing. On December 12, 2016
he noted that appellant had reached MMI and was released from his care. However, Dr. Raska
appears merely to be repeating the history of injury as reported by appellant without providing
his own opinion regarding whether appellant’s condition was work related.10 To the extent that
Dr. Raska is providing his own opinion, he failed to provide a rationalized opinion regarding the
causal relationship between appellant’s left foot condition and the employment incident alleged
to have caused or contributed to such condition.11 Therefore, these reports are insufficient to
meet appellant’s burden of proof.
In an undated attending physician’s report, Dr. Raska noted that on August 16, 2016
appellant felt a pop in his foot and was diagnosed with second metatarsal closed fracture of the
right foot. He checked a box marked “yes” that appellant’s condition was caused or aggravated
by an employment activity and indicated that he did a lot of walking on uneven ground. The
Board has held that a physician’s opinion on causal relationship which consists only of checking
“yes” to a form question, without explanation or rationale, is of diminished probative value and
is insufficient to establish a claim.12 Dr. Raska did not explain why walking on uneven ground
would cause or contribute to appellant’s diagnosed condition.
Likewise, appellant submitted an August 29, 2016 form report from Dr. Sides and an
October 10, 2016 form report from Dr. Robbins. Dr. Sides noted a history of injury, diagnosed a
left foot injury, and checked a box marked “yes” indicating that the left foot injury was caused or
aggravated by work. Dr. Robbins treated appellant for left foot pain after an August 16, 2016
injury and diagnosed fracture of the second metatarsal bone. He also checked a box marked
“yes” that appellant’s condition was caused or aggravated by his employment. These reports,
without further explanation or rationale with regard to causal relationship, are of diminished
probative value and are insufficient to establish the claim.13
An October 10, 2016 attending physician’s report from Dr. Mulligan is also insufficient
to meet appellant’s burden of proof as she specifically advised that she was not qualified to
provide an opinion as to whether appellant’s injury was caused or aggravated by an employment
activity.

10

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
11

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
12

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

13

Id.

5

Appellant was treated by a nurse practitioner. However, the Board has held that reports
from nurse practitioners14 have no probative value as nurse practitioners are not considered
physicians as defined under FECA.15
The remainder of the medical evidence is of limited probative value as it does not provide
a physician’s opinion on causal relationship between appellant’s work incident and his diagnosed
left foot injury.16 For this reason, the medical evidence of record is insufficient to meet his
burden of proof.
The Board notes that the record does contain an authorization for examination and/or
treatment (Form CA-16) which was completed by appellant’s supervisor on August 19, 2016
The Board has held that where an employing establishment properly executes a Form CA-16,
which authorizes medical treatment as a result of an employee’s claim for an employmentrelated injury, it creates a contractual obligation, which does not involve the employee directly,
to pay the cost of the examination or treatment regardless of the action taken on the claim.17
Although OWCP denied appellant’s claim for an injury, it did not address whether he is entitled
to reimbursement of medical expenses pursuant to the Form CA-16. Upon return of the case
record, it should further address this issue.18
On appeal appellant disagrees with OWCP’s decision denying his claim. He asserts that
he submitted sufficient evidence in support of his claim and OWCP should accept his work
injury. As noted above, part of appellant’s burden of proof includes the submission of
rationalized medical opinion evidence, supporting a causal relationship between the employment
incident and the diagnosed condition. The record contains no medical evidence which provides a
rationalized opinion explaining how and why his left foot injury was causally related to the
August 16, 2016 work incident.

Paul Foster, 56 ECAB 208 (2004) (where the Board found that a nurse practitioner is not a “physician”
pursuant to FECA).
14

15

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses,
and physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law). See also Paul Foster, 56
ECAB 208 (2004) where the Board found a nurse practitioner was not considered a physician under FECA.
16

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
17

See R.P., Docket No. 16-0498 (issued July 5, 2016); Tracy P. Spillane, 54 ECAB 608 (2003).

18

L.M., Docket No. 16-0188 (issued March 24, 2016).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a left foot
injury causally related to the accepted August 16, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

